Citation Nr: 1729547	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-32 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as secondary to a service-connected disability.  

2.  The propriety of the reduction from 20 percent to noncompensable effective July 1, 1984 for service-connected post-operative ureterolithiasis.  

3.  Entitlement to a disability rating in excess of 10 percent prior to December 3, 1980, in excess of 20 percent from December 3, 1980 to June 20, 1984, in excess of noncompensable from July 1, 1984, to September 10, 1984, in excess of 10 percent from September 11, 1984, to March 31, 2010, and in excess of 60 percent effective April 1, 2010, for post-operative ureterolithiasis with hydronephrosis and renal stones.  

4.  Entitlement to an effective date prior to April 1, 2010, for the award of special monthly compensation.  



REPRESENTATION

Appellant represented by:	John C. Cameron, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1972 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The issue of an increased rating for post-operative ureterolithiasis with hydronephrosis and renal stones has an extensive procedural history.  In April 1980, the Veteran filed an increased rating claim for a service-connected kidney disability, at the time rated as a right renal stone, which was 10 percent disabling.  An increased rating was denied in an August 1980 rating decision and again in a December 1980 rating decision.  In February 1981, the Veteran reported additional treatment for this disability to VA.  The RO then issued a March 1981 rating decision awarding the Veteran an increased rating, to 20 percent effective December 3, 1980, for his service-connected right renal stone.  

Following reports of further hospitalization for kidney treatment from February to March 1981, an increased rating for a kidney disorder was again denied in a May 1981 rating decision.  In December 1981, the Veteran again reported hospitalization at a VA hospital for kidney treatment, and requested an increased rating for the same.  A February 1982 rating decision granted a temporary total rating but denied an increased rating in excess of 20 percent.  A June 1982 rating decision confirmed this result.  

In a September 1982 rating decision, the Veteran was denied a disability rating in excess of 20 percent for a kidney disability, at the time rated as hydronephrosis with renal stones.  This rating decision was again confirmed by the RO in February 1983.  In May 1983, the Veteran filed a statement which expressed disagreement with the disability rating assigned his kidney disability.  A similar statement was received from the Veteran in December 1983, again expressing disagreement with the denial of an increased rating.  

The Veteran was not, however, provided a statement of the case on this issue until July 2010.  The Veteran's representative then filed an August 2010 substantive appeal, perfecting this issue for appellate review.  While other issues were presented to and considered by the Board in September 2011 and again in December 2012, the issue of an increased rating for post-operative ureterolithiasis was not addressed, and it therefore remained pending.  

The Board also notes the RO issued an April 1984 rating decision proposing to reduce the Veteran's disability rating for his kidney disability, now characterized as ureterolithiasis, post-operative, from 20 percent to noncompensable, effective July 1, 1984.  This proposal was subsequently effectuated by the RO on that date.  Because the Veteran had already initiated an appeal of the denial of an increased rating for his service-connected kidney disability, the propriety of this reduction is also perfected for appeal.  

In a later October 1984 rating decision, the Veteran was again awarded a compensable rating of 10 percent for his ureterolithiasis, post-operative, effective September 11, 1984.  In subsequent 2016 rating decisions, the Veteran was granted an increased rating, to 60 percent effective April 1, 2010, for post-operative ureterolithiasis.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

The issue of an earlier effective date for the award of special monthly compensation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Renal cell carcinoma did not manifest during service and was not caused by any in-service disease, injury, or event during service, and symptoms of renal cell carcinoma were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

2.  Renal cell carcinoma is not due to, the result of, or is otherwise aggravated by a service-connected disability.  

3.  The record demonstrates that at the time the RO reduced the 20 percent evaluation assigned to the Veteran's service-connected post-operative ureterolithiasis, there had not been sustained material improvement in the symptoms attributable to that disability.

4.  Prior to December 3, 1980, the Veteran's service-connected renal stones were characterized by mild impairment due to occasional renal colic.  

5.  From December 3, 1980, to March 31, 2010, the Veteran's post-operative ureterolithiasis with hydronephrosis and renal stones was characterized by frequent attacks of renal colic and occasional renal calculi, without kidney infection or dysfunction, the need for diet or drug therapy, or invasive or non-invasive procedures more than two times per year.  

6.  Effective April 1, 2010, the Veteran's post-operative ureterolithiasis with hydronephrosis and renal stones has been characterized by renal dysfunction with abnormal creatinine levels and resulting hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for restoration of a 20 percent rating for post-operative ureterolithiasis have been met for the period from July 1, 1984.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10 (2016); 38 C.F.R. § 4.115b, Diagnostic Codes 7509-10 (1984).  

3.  The criteria for a disability rating in excess of 10 percent prior to December 3, 1980, 20 percent from December 3, 1980 to March 31, 2010, and 60 percent effective April 1, 2010 for post-operative ureterolithiasis with hydronephrosis and renal stones are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.115, 4.115a, 4.115b, Diagnostic Codes 7508-10 (2016); 38 C.F.R. § 4.115b, Diagnostic Codes 7508-10 (1980).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Regarding the Veteran's pending increased rating claim, this claim was initially decided prior to the enactment of the VCAA.  Thereafter, however, VA issued VCAA notice in the form of March 2006 and October and November 2008 letters that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  Moreover, this claim was readjudicated on several occasions following this notice, most recently in September 2016, curing any timing defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The service connection claim for renal cell carcinoma was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, an appellant is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination. 

The notice that accompanies the FDC form informs the appellant of what evidence is required to substantiate a service connection claim, and of the Veteran's and VA's respective duties for obtaining evidence.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in July 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board also notes the Veteran's representative's October 2016 request for copies of medical records and other evidence recently added to the file.  In a November 2016 letter, VA's Records Management Center acknowledged receipt of the representative's request and intent to comply with the same.  Therefore, the Board finds no further action is required in this regard.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection

The Veteran seeks service connection for renal cell carcinoma.  He asserts this disability is due to or has been aggravated by his service-connected kidney disability, diagnosed as renal calculi and post-operative ureterolithiasis with hydronephrosis and renal stones, and service connection for renal cell carcinoma is therefore warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

As an initial matter, the Veteran's service treatment records are negative for any diagnosis of or treatment for renal cell carcinoma, and this disability did not manifest to a compensable degree for many years after service separation in February 1977.  Additionally, the Veteran and his representative do not assert in-service onset of his renal cell carcinoma; rather, their sole contention is that his renal cell carcinoma is due to, the result of, or aggravated by a service-connected disability.  

The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), post-operative ureterolithiasis with hydronephrosis and renal stones (formerly rated as kidney stones), and a post-operative ureterolithiasis scar.  He contends that his post-operative ureterolithiasis has caused or aggravated his renal cell carcinoma.  

VA has obtained medical opinion evidence in order to develop the Veteran's claim.  In April 2015, a VA nurse practitioner, M.S.L., examined the Veteran and provided a medical opinion regarding the etiology of the Veteran's renal cell carcinoma.  The claims file was reviewed in conjunction with the examination.  The examiner noted the Veteran's history of a renal mass first found in 2006 via X-ray; however, the Veteran reported he was not told of this result until 2011.  In January 2012, his left kidney was surgically removed.  Regarding the etiology of the Veteran's renal cell carcinoma, the examiner opined that it was less likely than not this disorder was caused or aggravated by the Veteran's service-connected post-operative ureterolithiasis with hydronephrosis and renal stones.  The examiner reviewed the applicable medical literature and found that many risk factors can increase the chance of developing renal cell cancer.  Such risk factors included random and inherited genetic mutations, smoking, and obesity.  The examiner noted the Veteran had a 30+ year smoking history, stopping only 2 years ago.  The examiner found nothing in the medical literature regarding ureterolithiasis with hydronephrosis and renal stones being a risk factor or causative factor for renal cell carcinoma.  

Another VA medical opinion was received in July 2015 from a VA nurse practitioner, S.G., who reviewed the Veteran's medical history but did not examine him in person.  Upon reviewing the claims file, the reviewer opined that the Veteran's decreased kidney function is at least as likely as not the result of the his service connected ureterolithiasis, post-operative with hydronephrosis and renal stones.  Adrenal stones and ureterolithiasis resulting in hydronephrosis cause damage to the tissue within the kidney, resulting in increased demand on renal filtration system, according to S.G.  In order to compensate from damage caused by adrenal stones and ureteral stones, the kidney must work harder in order to filter out toxins.  This would result in an increase in BUN and creatinine lab values, according to the reviewer.  

Finally, a VA medical opinion, without in-person examination, was provided the Veteran in September 2016.  A VA physician, D.C., reviewed the claims file and opined that it is less likely than not that the Veteran's renal cancer and loss of kidney are due to or a result of service connected ureterolithiasis with hydronephrosis and renal stones.  The examiner noted that the peer-reviewed medical literature did not support a claim that renal cancer is due to or a result of ureterolithiasis with hydronephrosis and renal stones.  The examiner noted that "it is not clear what causes renal cell carcinoma."  Medical professionals know that kidney cancer begins when some kidney cells develop mutations in their DNA and a resulting tumor, according to the examiner.  These abnormal cells can then metastasize to other parts of the body.  Risk factors for kidney cancer include old age, smoking, obesity, hypertension, long-term treatment for kidney failure, and certain genetic disorders, such as von Hippel-Lindau disease, Birt-Hogg-Dube syndrome, tuberous sclerosis, and familial papillary renal cell carcinoma.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the July 2015 medical opinion suggests an etiological nexus between the Veteran's service-connected post-operative ureterolithiasis and decreased kidney function, but does not specifically suggest post-operative ureterolithiasis or decreased kidney function resulted in the claimed renal cell carcinoma.  Moreover, the April 2015 and September 2016 medical opinions suggest against the same.  In considering these opinions, the Board notes that each opinion provider is generally, to varying degrees, a competent medical expert.  The September 2016 opinion was provided by a medical doctor, however, whereas the April and July 2015 opinions were provided by nurse practitioners; as such, the Board affords greater probative value to the September 2016 opinion, as it was rendered by an expert with a higher level of expertise.  

Next, the July 2015 opinion is of lesser probative value in that it fails to discuss the effect of any nonservice-connected risk factors for the Veteran's renal cell carcinoma.  As noted by the April 2015 and September 2016 opinions, the Veteran has a history of tobacco use and obesity.  The September 2016 examiner noted that any of these factors, along with any genetic predisposition and the Veteran's age, could have played a role in the etiology of renal cell carcinoma.  Thus, the Board grants greater probative weigh to the April 2015 and September 2016 medical opinions.  

Finally, the July 2015 opinion did not indicate what, if any, medical literature was reviewed as a basis for the provided opinion.  In contrast, the April 2015 and September 2016 reviewers both stated they reviewed the applicable medical literature and determined it did not support or suggest an etiological nexus between ureterolithiasis and renal cell carcinoma.  Thus, these opinions are again granted greater probative weight.  Because the preponderance of the evidence is against the claim, service connection for renal cell carcinoma must be denied, as this disorder is not due to, the result of, or aggravated by the service-connected post-operative ureterolithiasis.  

The Veteran has himself asserted that his renal cell carcinoma is due to or aggravated by a service-connected disability.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, cancers and genitourinary disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran is also not reporting an expert opinion as told to him, and his lay contentions have not subsequently been confirmed by a competent expert.  

In conclusion, the preponderance of the evidence is against the award of service connection for renal cell carcinoma on any basis, and the claim must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Reduction

The Veteran has appealed the rating reduction, from 20 percent to noncompensable, effective July 1, 1984, for his service-connected post-operative ureterolithiasis with hydronephrosis and renal stones.  He asserts not only that a rating reduction is not warranted, but also that this disability has worsened in severity and an increased rating is in fact warranted.  

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1994); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  

In this case, the 20 percent rating for post-operative ureterolithiasis, formerly rated as renal stones, was in effect for less than five years at the time of the July 1984 reduction.  The initial grant of a 20 percent rating was effective December 3, 1980.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating.  

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

At the time of the reduction, the Veteran was rated under Diagnostic Code 7510 for ureterolithiasis.  This Code provides that this disability should be rated as hydronephrosis under Diagnostic Code 7509.  The version of Diagnostic Code 7509 in effect in 1984 provided for a 20 percent evaluation where the disability was moderate, characterized by frequent attacks of colic, requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic Codes 7509-10 (1984).  

In determining whether the reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, such after-the-fact evidence may not be used to justify an improper reduction.  

Here, the Veteran contends that the reduction of the post-operative ureterolithiasis rating was improper, and that the 20 percent rating should be restored.  Specifically, he asserts that his post-operative ureterolithiasis had not improved at the time of the reduction.  The RO based its reduction on a February 1984 ureterolithotomy, which eliminated his current renal stone and was without complications.  The Veteran was discharged from the hospital in March 1984, to be followed on an outpatient basis.  The RO first proposed to reduce his rating in April 1984.  The Board notes that this action was undertaken without the benefit of a rating examination to determine whether the Veteran's ureterolithiasis had in fact improved.  While the RO had a copy of the March 1984 VA hospitalization summary, this report did not demonstrate that an actual improvement in the disability had occurred.  The record before the RO demonstrated multiple recent prior hospitalizations for recurrent renal stones, and in fact the Veteran was subsequently diagnosed with a renal stone in September 1984, confirming that his ureterolithiasis had not fully resolved.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's disability rating should not have been reduced, as the evidence did not reflect a sustained, actual change in disability or establish improvement.  The Board also emphasizes that the spirit and principle behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Indeed, in this case, it is clear that there was no actual improvement in the Veteran's disability as the VA treatment records dated beyond July 1, 1984, show continuing symptomatology and treatment for his service-connected post-operative ureterolithiasis.  Therefore, the Board finds that restoration of the 20 percent rating for his service-connected ureterolithiasis, effective July 1, 1984, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Increased rating

The Veteran seeks increased ratings for his service-connected post-operative ureterolithiasis with hydronephrosis and renal stones.  In light of the Board's restoration of a 20 percent disability rating effective July 1, 1984, the Veteran's staged rating for his kidney disability is rated as 10 percent disabling prior to December 3, 1980, 20 percent disabling from December 3, 1980 to March 31, 2010, and 60 percent disabling effective April 1, 2010.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Considering first the period prior to December 3, 1980, the Veteran has been granted a 10 percent rating for this period.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against a higher rating of 20 percent.  

At the time in question, the Veteran's disability was rated under Diagnostic Code 7510 for ureterolithiasis.  This Code provides that this disability should be rated as hydronephrosis under Diagnostic Code 7509.  The version of Diagnostic Code 7509 in effect in 1984 provided for a 10 percent for mild disability, characterized by only occasional attacks of colic, not infected and not requiring catheter drainage.  A 20 percent evaluation was warranted where the disability was moderate, characterized by frequent attacks of colic, requiring catheter drainage.  A 30 percent rating was warranted for moderately severe impairment, characterized by frequent attacks of colic with infection (pyonephrosis), kidney function greatly impaired.  38 C.F.R. § 4.115b, Diagnostic Codes 7509-10 (1980).  

Records for this period are sparse, but do indicate the Veteran was seen in April 1980 following a suspected passage of a renal stone.  He reported some mild pain, and was given medication.  Based on these findings, a disability rating in excess of 10 percent is not warranted, as moderate impairment, characterized by frequent attacks of colic and requiring catheter drainage has not been demonstrated.  As such, a disability rating in excess of 10 percent for this period is denied.  

The Board must next consider the period from December 3, 1980, to March 31, 2010, for which a 20 percent disability has been awarded.  Effective February 17, 1994, the rating criteria for the evaluation of genitourinary disabilities was changed.  The substance of Diagnostic Code 7509 was not modified, with the exception that severe hydronephrosis was to be rated under 38 C.F.R. § 4.115a as renal dysfunction.  Additionally, both Diagnostic Codes 7508 and 7510 were modified.  As revised, these Codes provided that a 30 percent rating was warranted for recurrent stone formation requiring one or more of the following: 1. diet therapy; 2. drug therapy, or; 3. invasive or non-invasive procedures more than two times per year.  38 C.F.R. § 4.115b, Diagnostic Codes 7508-10 (1994).  

When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against an increased rating for this period.  Considering first the prior versions of Diagnostic Codes 7508-10, the evidence does not demonstrate renal stones or post-operative ureterolithiasis resulting in moderately severe impairment, characterized by frequent attacks of colic with infection (pyonephrosis), kidney function greatly impaired.  The Board acknowledges that the Veteran was hospitalized on several occasions beginning in December 1980 for renal/flank pain.  The Veteran was again hospitalized for kidney treatment from February to March 1981, in December 1981, May 1983, July 1983, September 1983, and December 1983.  In February 1984, he was hospitalized for renal pain, and a left ureterolithotomy was performed, without complications.  A kidney stone was again suspected in September 1984, at which time the Veteran was hospitalized for treatment.  The Veteran was next hospitalized in April 1985 for a left renal stone, but he refused surgical treatment and signed out against medical advice.  He returned in September 1986 for treatment of a left ureteric stone, and was hospitalized for four days.  Next, he was seen for renal colic in June 1995 and May 1997, and was provided conservative treatment on each occasion.  On VA general medical examination in July 1998, no significant genitourinary or renal symptoms were noted.  Finally, while the Veteran was hospitalized at VA facilities on multiple occasions between 2000 and 2010, these instances were for treatment of psychiatric symptomatology, without significant genitourinary or renal symptomatology, other than renal pain, reported or noted.  As the evidence of record for this period demonstrates neither kidney infection nor impairment of the kidneys, a disability rating in excess of 20 percent is not warranted prior to April 1, 2010.  

Likewise, consideration of the Veteran's kidney disability in light of the amended diagnostic criteria effective February 17, 1994, also does not warrant a higher evaluation in excess of 20 percent.  The record for this period does not reflect the need for diet or drug therapy or invasive or non-invasive procedures more than two times per year due to recurrent kidney stone formation.  As discussed above, the frequency of the Veteran's renal calculi diminished prior to February 17, 1994, the effective date of the regulatory change, and the preponderance of the evidence is against a higher evaluation.  

Finally, the Board must consider entitlement to a disability rating in excess of 60 percent effective April 1, 2010 for post-operative ureterolithiasis with hydronephrosis and renal stones.  This award was made based on the criteria for renal dysfunction, as found at 38 C.F.R. § 4.115a.  Under this regulation, a 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  A 100 percent evaluation is warranted for regular dialysis required, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 7508-10 (2016).  

The RO based its award on urinalysis findings beginning April 1, 2010, indicating a definite decrease in kidney function based on increased creatinine levels.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 60 percent on or after April 1, 2010.  

Most recently, the Veteran was afforded a VA genitourinary examination in April 2015 to assess the current severity of his post-operative ureterolithiasis with hydronephrosis and renal stones.  The claims file was reviewed in conjunction with the examination.  The examiner confirmed current renal dysfunction, but found that dialysis was not required.  The Veteran had had a kidney removed in 2012 due to renal cell carcinoma.  Evidence of renal dysfunction included persistent proteinuria and hypertension due to renal dysfunction.  His BUN level was abnormal, with a March 2015 finding of 28mg%, along with a creatinine level of 2mg%.  The Veteran was, however, without generalized poor health due to his renal disorder, as characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Based on these findings, a disability rating in excess of 60 percent effective April 1, 2010 is not warranted.  In addition, because the Veteran's post-operative ureterolithiasis with hydronephrosis and renal stones has not demonstrated periods of increased impairment at any time during the pendency of this appeal, staged ratings in excess of those already awarded are not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant diagnostic criteria for the disability at issue.  The Board observes the Veteran is already in receipt of a total rating as well as special monthly compensation due to housebound status.  Moreover, he has not required extended hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

Service connection for renal cell carcinoma is denied.  

Restoration of a 20 percent rating effective July 1, 1984, for service-connected post-operative ureterolithiasis is granted.  

A disability rating in excess of 10 percent prior to December 3, 1980, 20 percent from December 3, 1980 to March 31, 2010, and 60 percent effective April 1, 2010 for post-operative ureterolithiasis with hydronephrosis and renal stones is denied.  


REMAND

In a July 2015 rating decision, the Veteran was granted special monthly compensation based on housebound status, effective October 7, 2014.  The Veteran's representative then filed a December 2015 notice of disagreement which in part disagreed with the effective date of this award.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes that in a subsequent September 2016 rating decision, the Veteran was awarded an earlier effective date, to April 1, 2010, for the award of special monthly compensation; however, because neither the Veteran nor his representative have explicitly withdrawn the notice of disagreement, and this award does not represent a full grant of the benefit sought on appeal, the issue an earlier effective date for the award of special monthly compensation remains pending.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case pertaining to the issue of an earlier effective date for the award of special monthly compensation due to housebound status.  Advise him that he must file a substantive appeal within 60 days.  This issue should be returned to the Board only if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


